COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex parte Luis Gilbert Abrego

Appellate case number:     01-18-00263-CR & 01-18-371-CR

Trial court case number: 1582429 & 1578737

Trial court:               262nd District Court of Harris County

         This court abated these appeals and ordered supplemental clerk’s records containing the
trial court’s certification of defendant’s right to appeal. A supplemental clerk’s record has been
filed in each cause containing a certification indicating that this is not a plea-bargain case and the
defendant has the right to appeal.
       Accordingly, we reinstate the appeals on the active docket.
        The court reporter advised this court that appellant had not made financial arrangements
for the filing of the reporter’s record. Because the clerk’s record contained a motion to appoint
counsel that allegedly contained an attached affidavit of indigence, this court ordered the trial court
clerk to file a supplemental clerk’s record containing this affidavit. The supplemental clerk’s
record was filed. Appellant’s affidavit of indigence indicates that appellant has no assets or
property of any kind. The clerk’s record does not contain any trial court order concerning
appellant’s affidavit of indigence. See TEX. R. CIV. P. 145(a) (party who files statement of inability
to afford payment of costs on appeal cannot be required to pay costs unless trial court orders
payment).
       Accordingly, the court concludes that appellant is unable to afford the payment of costs on
appeal and we order the court reporter to file the reporter’s records at no cost to appellant within
30 days of the date of this order.
       The court also orders briefing in this case. See TEX. R. APP. P. 31.1. Appellant’s brief is
due within 20 days of the date the reporter’s record is filed. The State’s brief will be due within
20 days of the date appellant’s brief is filed.
       It is so ORDERED.
Judge’s signature: Jennifer Caughey
                    Acting individually        Acting for the Court

Date: August 2, 2018